—In an action to recover damages for personal injuries, etc., the plaintiffs and the defendant third-party plaintiff separately appeal, as limited by their respective briefs, from so much of an order of the Supreme Court, Westchester County (Nicolai, J.), entered January 12, 2001, as, upon granting that branch of the motion of the third-party defendants which was, in effect, for leave to renew their prior motion for summary judgment dismissing the third-party complaint, granted the motion for summary judgment dismissing the third-party complaint.
Ordered that the appeals are dismissed, without costs or disbursements.
The appeals from the intermediate order must be dismissed because the right of direct appeal therefrom terminated with the entry of judgment in the action (see Matter of Aho, 39 NY2d 241, 248). The issues raised on the appeal by the defendant third-party plaintiff from the order are brought up for review and have been considered on the appeal by the defendant third-party plaintiff from the judgment (see CPLR 5501 [a] [1]; Woods v Alvarez, 300 AD2d 301 [decided herewith]). In any event, the plaintiffs’ appeal must be dismissed because they are not aggrieved by the order (see CPLR 5511). Ritter, J.P., Altman, H. Miller and Cozier, JJ., concur.